706 N.W.2d 58 (2005)
In re Petition for DISCIPLINARY ACTION AGAINST John T. ANDERSON, Jr., a Minnesota Attorney, Registration No. 2549.
No. A05-335.
Supreme Court of Minnesota.
November 28, 2005.

ORDER
On August 11, 2005, this court suspended respondent John T. Anderson, Jr., from the practice of law for a period of 60 days. Respondent has filed with this court an affidavit for reinstatement and the Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit certifying respondent has complied with all conditions for reinstatement.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that, effective immediately, respondent John T. Anderson, Jr., is reinstated to the practice of law in the State of Minnesota. Respondent is placed on supervised probation for two years subject to the terms set forth in the court's August 11, 2005, order.
BY THE COURT:
/s/Russell A. Anderson
Associate Justice